Citation Nr: 1644864	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-09 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for depression following the use of the VA prescribed medication, Chantix from approximately 2007 to 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Notably, this rating decision denied service connection for depression but the Veteran later clarified that his claim was one for compensation under the provisions of 38 U.S.C.A. § 1151 for depression and the March 2013 statement of the case reflects adjudication of the claim for compensation under the provisions of 38 U.S.C.A. § 1151.  

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

Competent medical evidence reflects that the Veteran's current depression is unrelated to his use of the medication, Chantix from approximately 2007 to 2008.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for depression, as a result of VA medical treatment (specifically, use of the medication, Chantix from 2007 to 2008) have not been met. 38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing in June 2016 before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103  (c)(2) (2011) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103  (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file and the Veteran has not notified VA of any possible private treatment records.  While the April 2011 rating decision refers to VA treatment records from Atlanta dated as early as October 1, 2006, the RO has confirmed that this reference is in error as the Veteran did not register to receive VA treatment until February 2007.  As such, the Board finds that there are no outstanding VA treatment records and the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In this case, a March 2013 VA examination report and opinion adequately addresses the issue on appeal.  Based on the examination report and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

II.  Analysis

The Veteran contends that he developed depression following the use of the medication, Chantix from approximately 2007 to 2008. 

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361 (b) (2015).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(1), (2).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

In this case, the record shows that the Veteran's treating physician prescribed the medication Chantix in approximately August 2007 to help the Veteran quit smoking.  Significantly, a June 12, 2007 VA treatment record shows that the Veteran participated in a smoking addition support group.  The Veteran had not experienced success with nicotine gum and wanted to be considered for the use of Chantix medication.  An August 7, 2007 VA treatment record shows that the Veteran struggled with nicotine addiction and expressed an interest in Chantix as a treatment option.  Another August 7, 2007 record shows that Chantix was ordered.  A September 4, 2007 VA treatment record shows that the Veteran was experiencing good results with the Chantix medication as he had noticed a significant decrease in his desire to smoke and stopped smoking the previous Friday.  A September 12, 2007 VA treatment record shows that the Veteran quit smoking on September 4, 2007 and attended smoking cessation classes.  The Veteran indicated that he thought that "the Chantix helped."  An October 16, 2007 VA treatment record shows that the Veteran continued to remain abstinent with the support of Chantix medication.  

While it is unclear when the Veteran stopped using Chantix, a May 2010 VA treatment record shows that the Veteran had been experiencing depression ever since starting Chantix medication and was still depressed.  The assessment was "Depression doubt sec to chantix."  An August 2010 VA treatment record shows that the Veteran was on Chantix from 2007 to 2008 but stopped taking it in 2008.  He reported that he had developed symptoms of depression and anxiety while on Chantix and that the depression/anxiety had continued even though he stopped the Chantix in 2008.  

In March 2013, the Veteran was afforded a VA psychiatric examination.  The examiner noted review of the claims file.  Upon examination of the Veteran, the examiner diagnosed major depressive disorder.  The examiner also opined that the Veteran's claimed depression was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that the Veteran's depression began two years after he stopped his varenicline (i.e., a prescription medication used to treat nicotine addiction).  The examiner noted that side effects of the medication, including depressive symptoms, usually begin while on the medication and subside after the medication is discontinued.  The examiner concluded that the Veteran's depression was most likely the result of his poor support system of being a widower and retiring to Florida from Atlanta.  

During his June 2016 Board hearing, the Veteran argued that, even though he was not diagnosed with depression until 2010, he thought he might be experiencing depression as early as 2008 after receiving a June 20, 2008 letter from VA about Chantix.  The Veteran also reported that he experienced slight depression prior to his military service, following his wife's death, and that he received counseling during service.  The Veteran testified that he took Chantix from October 16, 2007 to December 16, 2007 due to vivid dreams and thoughts of suicide.  The Veteran further reported that the Chantix intensified his nightmares and made his psychiatric problems worse. 

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for depression due to the use of Chantix in 2007/2008, is not warranted.  Initially, the Board notes that, according to the March 2013 VA psychiatric examiner, the Veteran's depression is unrelated to the Veteran's use of Chantix.  Specifically, the examiner noted that the Veteran's depression began in 2010, approximately two years after he stopped taking Chantix.  As such, it is unlikely that the Chantix caused his depression because depressive symptoms usually begin while on the medication and subside after the medication is discontinued.  The March 2013 VA examiner further opined that the Veteran's depression was most likely the result of his poor support system of being a widower and retiring to Florida from Atlanta.  Furthermore, as above, a May 2010 VA treatment note shows an assessment of "depression doubt sec to Chantix" which the Board translates as it is doubtful that depression is secondary to Chantix.  

The VA opinion and treatment record are highly probative on the inherently medical question before the Board.  The opinion particularly was rendered upon review of the pertinent evidence, and examination of the Veteran.  The conclusion was supported by medical reasoning, which is not contradicted by the record.  In fact, it is supported by the initial diagnosis of depression, which noted that it was doubtful that it was related to Chantix.  For these reasons, the Board does not find that the Veteran has additional disability due to the use of Chantix, as required to grant a claim pursuant to section 1151.

Furthermore, neither the Veteran nor his representative have specifically argued and the medical evidence does not indicate that the Veteran's depression was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or was the result of an event not reasonably foreseeable.  

The Board is sympathetic to the Veteran's frustration with his ongoing depression; however, the probative evidence of record does not support his contention that his depression is due to the use of a VA prescribed medication.  Furthermore, there is no evidence that such use of a VA prescribed medication was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals or that the Veteran was not fully informed as to the nature of the surgery, potential risks, and alternatives.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for depression following the use of the VA prescribed medication, Chantix from approximately 2007 to 2008, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


